DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Response to Arguments
Applicant’s arguments filed 9/12/2022 with respect to claim 1 on pages 9-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“tracking, with a tracking system” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f):
The specification describes the tracking system in Para [0023] “Optical sensors 40 of the localizer 34, for example, three separate high resolution charge-coupled devices (CCD) to detect infrared (IR) signals, track the trackers 44, 46, 48, 50. A camera unit 36 includes a camera controller 42 in communication with the optical sensors 40 to receive signals from the optical sensors 40. The camera unit 36 receives optical signals from the ultrasound device 21 and the trackers 44, 46, 48, 50. The camera unit 36 outputs to the processor 52 signals relating to the position of the ultrasound device 21 and the trackers 44, 46, 48, 50 relative to the localizer 34.” Therefore, the tracking system of claim 12 will be interpreted as trackers, optical sensors, and a camera unit.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 6, 8-10, 12, 14-15, 23, and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Mahfouz (US 20130144135 A1), and further in view of Cernazanu-Glavan et al. NPL 2013 (“Segmentation of bone structure in X-ray images using convolutional neural network”), Belevich (US 20170112476 A1), Huang et al. NPL 2009 (“Dynamic 2D Ultrasound and 3D CT Image Registration of the Beating Heart”), and Quaid (US20060142657).
Regarding Claims 1 and 23, Mahfouz discloses a method of operating a surgical system, the surgical system comprising an imaging device, […] and one or more controllers (Para [0058] – “In alternative embodiments, the computer 54 may include a plurality of processing units that may include single-thread processing units, multi-threaded processing units, multi-core processing units, multi-element processing units, and/or combinations thereof”, [0003] – “The existence of a pre-operatively acquired model enables the surgeon to pre-plan a surgery”, [0017] – “FIG. 2 is a perspective view of a hybrid probe comprising an ultrasound probe”), the method comprising: [claim 1]
generating, with the imaging device, ultrasound imaging of the anatomical object by propagating ultrasound waves along a plurality of scanlines (Para [0005] – “B-mode images are constructed by extracting an envelope of received scanned lines of radiofrequency ("RF") signals using the Hilbert transformation. These envelopes are then decimated (causing a drop in the resolution) and converted to grayscale (usually 256 bit) to form the final B-mode image”) through the anatomical object(Fig. 9 shows an acquired B-mode image of the knee);
segmenting, with one or more controllers, the ultrasound imaging with a […] neural network to detect a surface of the anatomical object (Para [0084] – “The bone echoes 162a are then extracted from each frame 146 (Block 172) and used to generate the bone contour existing in that RF signal…the signal processing may be, a maximum likelihood ratio, neural network, or a support vector machine ("SVM")”, for clarification Mahfouz teaches Para[0085] – “The segmented volumetric MRI image is then registered with a corresponding segmented ultrasound image (wherein bone tissue is identified)”) by generating a probability map (Para [0084] – “In extracting the bone echoes, a probabilistic model (Block 171) may be input and applied to the RF signals 142 of each frame 146”) with the […] neural network (Para [0084] – “While the probabilistic signal processing method may include the Bayesian estimator described previously, in still other embodiments, the signal processing may be, a maximum likelihood ratio, neural network, or a support vector machine ("SVM")”)and extracting the surface from the probability map for each of the plurality of scanlines (Para [0084] – “In extracting the bone echoes, a probabilistic model (Block 171) may be input and applied to the RF signals 142 of each frame 146”, for clarification examiner has considered that Mahfouz is teaching the analysis of the plurality of frames as B-mode that can be considered as a plurality of A-mode scanlines);
[…] vector oriented relative to the plurality of scanlines (Para [0065] – “ûy, i.e., a unit vector in a direction that is perpendicular to the length of the transducer array 68. These calibration points and vectors are relative to the local frame 92 (“OP”)” Mahfouz does not disclose the beams being steered therefore it is interpreted vector ûy would be oriented relative to the plurality of scanlines) […]
obtaining, with the one or more controllers, co-modality imaging of the anatomical object (Para [0085] – “The segmented volumetric MRI image is then registered with a corresponding segmented ultrasound image (wherein bone tissue is identified).”;
automatically registering (Para [0014] – “The memory includes instructions that, when executed by the processor, cause the processor to isolate a bone contour from a plurality of RF signals. The plurality of RF signals being previously acquired from a reflected A-mode ultrasound beam. The bone contours are then transformed into a point cloud and used to optimize a 3-D model of the bone.”, therefore the method is done automatically by a processor) the segmented and calibrated ultrasound imaging to the co-modality imaging (Para [0085] – “The segmented volumetric MRI image is then registered with a corresponding segmented ultrasound image (wherein bone tissue is identified).”).
Conversely Mahfouz does not teach a method of operating a surgical system, the surgical system comprising an imaging device, a robotic manipulator configured to move a surgical instrument to manipulate an anatomical object with a working end of the surgical instrument, and one or more controllers, [claim 1]
a surgical system comprising: [claim 23]
Mahfouz discloses segmenting an image and generating a probability map with a neural network conversely Mahfouz does not teach segmenting an image with a convolutional neural network,
generating a probability map with the convolutional neural network,
calibrating, with one or more controllers, the ultrasound imaging to reflect a variation in propagation speed of the ultrasound waves through the anatomical object by comparing first and second steered frames of the ultrasound imaging with a third frame of the ultrasound imaging that is angled between the first and second steered frames;
temporally calibrating, with the one or more processors, the ultrasound imaging with respect to a tracking coordinate system by creating a point cloud of the surface and calculating a set of projection values of the point cloud to a vector […], and calculating a temporal lag for the ultrasound imaging by minimizing variance of the set of projection values; and
obtaining, with the one or more controllers, a predefined boundary associated with the anatomical object;
after automatically registering, controlling, with the one or more controllers, the robotic manipulator for moving the surgical instrument to manipulate the anatomical object while preventing the working end of the surgical instrument from extending beyond the predefined boundary.
However, Cernazanu-Glavan et al. hereinafter Cernazanu-Glavan discloses segmenting with a convolutional neural network (Pg. 14620 abstract – “this article proposes a new segmentation method for the X-ray images using a Convolutional Neural Network (CNN)”)
generating a probability map with the convolutional neural network (Pg. 1 right column second paragraph – “As we mentioned above, the mode of operation of these networks consists in realizing some feature maps that are extracted from an image with the help of specialized filters”)
Cernazanu-Glavan is an analogous art considering it is in the field of image segmentation.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mahfouz to incorporate the convolutional neural network of Cernazanu-Glavan to achieve the same results. One would have motivation to combine because “The use of this type of network for image recognition is very common and so successful that in the field of handwriting recognition, the human recognition capacity was surpassed by the neural network.” (Cernazanu-Glavan - Pg. 1 right column last paragraph)
Conversely Mahfouz and Cernazanu-Glavan do not teach a method of operating a surgical system, the surgical system comprising an imaging device, a robotic manipulator configured to move a surgical instrument to manipulate an anatomical object with a working end of the surgical instrument, and one or more controllers, [claim 1]
a surgical system comprising: [claim 23]
calibrating, with one or more controllers, the ultrasound imaging to reflect a variation in propagation speed of the ultrasound waves through the anatomical object by comparing first and second steered frames of the ultrasound imaging with a third frame of the ultrasound imaging that is angled between the first and second steered frames;
temporally calibrating, with the one or more processors, the ultrasound imaging with respect to a tracking coordinate system by creating a point cloud of the surface and calculating a set of projection values of the point cloud to a vector […], and calculating a temporal lag for the ultrasound imaging by minimizing variance of the set of projection values; and
obtaining, with the one or more controllers, a predefined boundary associated with the anatomical object;
after automatically registering, controlling, with the one or more controllers, the robotic manipulator for moving the surgical instrument to manipulate the anatomical object while preventing the working end of the surgical instrument from extending beyond the predefined boundary.
However Belevich discloses calibrating, with one or more controllers (calibration processor (540)),  the ultrasound imaging to reflect a variation in propagation speed of the ultrasound waves through the anatomical object (Para [0080] – “corrections may be made to account for differences in the speed-of -sound along different paths.”, Para [0005] – “In order to insonify body tissues, an ultrasound beam is typically formed and focused either by a phased array or a shaped transducer”) by comparing first and second steered frames of the ultrasound imaging with a third frame of the ultrasound imaging (Para [0129] – “the position of each adjustable array may be determined by an iterative optimization routine in which reference data describing the phantom is compared with images of the phantom obtained with each array.”, Fig. 1 shows a probe with three transducer arrays that would each have beams steered separately) that is angled between the first and second steered frames (Fig. 1 the center transducer array is interpreted as the third frame which would have a frame angled between the left and right apertures);
Belevich is an analogous art considering it is in the field of ultrasound imaging.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mahfouz to incorporate the speed of sound calibration of Belevich to achieve the same results. One would have motivation to combine because when the difference in speed of sound “results in phase shifts in excess of 180 degrees, additional receive elements beyond the maximum coherent receive aperture width will actually degrade the image rather than improve it.” (Belevich - Para [0078])
Conversely Mahfouz, Cernazanu-Glavan, and Belevich do not teach a method of operating a surgical system, the surgical system comprising an imaging device, a robotic manipulator configured to move a surgical instrument to manipulate an anatomical object with a working end of the surgical instrument, and one or more controllers, [claim 1]
a surgical system comprising: [claim 23]
temporally calibrating, with the one or more processors, the ultrasound imaging with respect to a tracking coordinate system by creating a point cloud of the surface and calculating a set of projection values of the point cloud to a vector […], and calculating a temporal lag for the ultrasound imaging by minimizing variance of the set of projection values; and
obtaining, with the one or more controllers, a predefined boundary associated with the anatomical object;
after automatically registering, controlling, with the one or more controllers, the robotic manipulator for moving the surgical instrument to manipulate the anatomical object while preventing the working end of the surgical instrument from extending beyond the predefined boundary.
However, Huang et al. hereinafter Huang discloses temporally calibrating, with the one or more processors (Pg. 1183 right col. first para. – “Temporal calibration was performed”, Pg. 1181 right col. para. four – “Workstation: A visualization workstation based on the Atamai Viewer with a Matrox video frame grabber card (Matrox Electronic Systems Ltd., Dorval QC, Canada) was employed to acquire real-time information (2D US images, spatial tracking information and ECG signals), register intra-operative images with preoperative dynamic images, and fuse and display the registered images”), the ultrasound imaging with respect to a tracking coordinate system (Pg. 1183 right col. first para. – “Temporal calibration was performed…Next, an active tracking pointer was attached to the reference marker, and we simultaneously acquired real-time 2D US images, tracking information (position) of the reference marker and ECG signals with timestamp”) by creating a point cloud of the surface (Pg.1183 – “the position of the reference marker was localized in all dynamic 2D US images”, the localization in all of the scans is interpreted as the point cloud) and calculating a set of projection values of the point cloud to a vector (Pg. 1183 right col. Para. 2 – “After the locations of the reference marker were identified in US image space, tracking system space and CT image space, we obtained three motion trajectories of the reference marker… these trajectories were mapped into the same coordinate system” the motion trajectories are interpreted as the projection values and the coordinate x, y, or z axis or the coordinate system can be interpreted as the vector) […], and calculating a temporal lag for the ultrasound imaging by minimizing variance of the set of projection values (Pg. 1184 left col. second para. – “The time delay parameter between 2D US images and tracking information was obtained by minimizing the discrepancy between the motion trajectory of the reference marker in US space and one that was rigidly transformed from tracking system space to US space”); and
Huang is an analogous art considering it is in the field of registering a preoperative image to ultrasound imaging.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mahfouz to incorporate the temporal calibration of Huang to achieve the same results. One would have motivation to combine because “our navigation system provides a flexible platform for mapping intra-operative 2D US to pre-operative dynamic 3D CT images as a compensation for the lack of direct vision” (Huang – Pg. 1187 right col. second para.)
Conversely Mahfouz, Cernazanu-Glavan, Belevich, and Huang do not teach a method of operating a surgical system, the surgical system comprising an imaging device, a robotic manipulator configured to move a surgical instrument to manipulate an anatomical object with a working end of the surgical instrument, and one or more controllers, [claim 1]
a surgical system comprising: [claim 23]
obtaining, with the one or more controllers, a predefined boundary associated with the anatomical object;
after automatically registering, controlling, with the one or more controllers, the robotic manipulator for moving the surgical instrument to manipulate the anatomical object while preventing the working end of the surgical instrument from extending beyond the predefined boundary.
However Quaid discloses a method of operating a surgical system (abstract – “programmed to implement control parameters for controlling the surgical device”), the surgical system comprising an imaging device ([0126] – “integrated with an imaging device”), a robotic manipulator configured to move a surgical instrument to manipulate an anatomical object with a working end of the surgical instrument ([0111] – “In one embodiment, the haptic device 30 comprises a robot”, [0120] – “the interface 37 may be configured so that the user can physically contact the interface 37 and manipulate the tool 50 while simultaneously receiving haptic guidance from the haptic device 30”), and one or more controllers ([0124] – “a controller for receiving information”), [claim 1]
a surgical system comprising ([0003] – “The invention relates to a surgical system”): [claim 23]
obtaining, with the one or more controllers, a predefined boundary associated with the anatomical object ([0155] – “The virtual boundary is associated with (e.g., registered to) the physical anatomy of the patient, an image of the anatomy, and/or other coordinate frame of interest”);
after automatically registering, controlling, with the one or more controllers, the robotic manipulator for moving the surgical instrument to manipulate the anatomical object while preventing the working end of the surgical instrument from extending beyond the predefined boundary ([0109] – “When the tool is in proximity to a virtual boundary in registration with the patient, however, the surgical system 10 controls the haptic device 30 to provide haptic guidance that tends to constrain the surgeon from penetrating the virtual boundary with the tool”).
Quaid is an analogous art considering it is in the field of using medical images to plan a surgery.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mahfouz to incorporate the surgical system of Quaid to achieve the same results. One would have motivation to combine because it can “spare healthy bone in orthopedic joint replacement applications, enable intraoperative adaptability and surgical planning, and produce operative results that are sufficiently predictable, repeatable, and/or accurate regardless of surgical skill level” (Quaid – [0010]).
Regarding Claim 3, Mahfouz, Cernazanu-Glavan, Belevich, Huang, and Quaid disclose all the elements of the claimed invention as cited in claim 1.
Mahfouz further discloses the vector is a three-dimensional vector oriented parallel to an average direction of the plurality of scanlines (Para [0065] – “ûy, i.e., a unit vector in a direction that is perpendicular to the length of the transducer array 68. These calibration points and vectors are relative to the local frame 92 (“OP”)” as can be seen local frame 92 shows x, y, and z axis therefore the vector is a 3-d vector and Mahfouz does not disclose the beams being steered therefore it is interpreted ûy as shown in Fig. 2 would be parallel to an average directions of the plurality of scanlines).
Regarding Claim 6, Mahfouz, Cernazanu-Glavan, Belevich, Huang, and Quaid disclose all the elements of the claimed invention as cited in claim 1.
Conversely Mahfouz does not disclose the third frame is perpendicular to the object.
However Belevich discloses the third frame is perpendicular to the anatomical object (Para [0005] – “In order to insonify body tissues, an ultrasound beam is typically formed and focused either by a phased array or a shaped transducer”, Para [0023] – “In some embodiments, adjusting the transducer element position data comprises adjusting an array horizontal position variable, an array vertical position variable and an array angle variable.”, Therefore it is interpreted the center array in Fig.1 positioned parallel to a surface would produce a frame perpendicular to the object)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mahfouz to incorporate the speed of sound calibration of Belevich to achieve the same results. One would have motivation to combine because when the difference in speed of sound “results in phase shifts in excess of 180 degrees, additional receive elements beyond the maximum coherent receive aperture width will actually degrade the image rather than improve it.” (Belevich - Para [0078])
Regarding Claims 8 and 25, Mahfouz, Cernazanu-Glavan, Belevich, Huang, and Quaid disclose all the elements of the claimed invention as cited in claims 1 and 23.
Mahfouz further discloses the co-modality imaging is a pre-operative computed tomography (CT) or magnetic resonance imaging (MRI) scan, and the ultrasound imaging is generated intraoperatively (Para [0006] – “A-mode ultrasound intra-operative registration has been used for computer aided orthopedic surgery and, in limited cases, in neurosurgery. Ultrasound-MRI registration has been developed utilizing B-mode ultrasound images.” Para [0085] – “The segmented volumetric MRI image is then registered with a corresponding segmented ultrasound image (wherein bone tissue is identified)”, the registration occurs in real time therefore it is interpreted the MRI is acquired and segmented preoperatively).
Regarding Claim 9, Mahfouz, Cernazanu-Glavan, Belevich, Huang, and Quaid disclose all the elements of the claimed invention as cited in claim 1.
Mahfouz further discloses each of the following steps are performed during or immediately after generation of the ultrasound imaging (Para [0098] – “This registration step is performed for visualizing the resultant bone contour 180 with the B-mode image (FIG. 9), which provides visual validation and feedback of the resultant bone contour 180 detection process, in real time, while the user is performing the scan.”, therefore the steps involved in registration are performed during the ultrasound imaging:
segmenting the ultrasound imaging (Para [0011] – “A bone contour is extracted from each of the plurality of RF signals. Then, using the tracked data and the extracted bone contours, a point cloud representing the surface of the bone is generated. A model of the bone is morphed to match the surface of the bone as represented by the point cloud.” The extracting [segmenting] step is part of the registration process therefore it is performed in real time);
automatically registering (Para [0014] – “The memory includes instructions that, when executed by the processor, cause the processor to isolate a bone contour from a plurality of RF signals. The plurality of RF signals being previously acquired from a reflected A-mode ultrasound beam. The bone contours are then transformed into a point cloud and used to optimize a 3-D model of the bone.”, therefore the method is done automatically by a processor) the ultrasound imaging to the co-modality imaging (Para [0098] – “This registration step is performed for visualizing the resultant bone contour 180 with the B-mode image (FIG. 9), which provides visual validation and feedback of the resultant bone contour 180 detection process, in real time, while the user is performing the scan.”).
Conversely Mahfouz does not teach calibrating the ultrasound imaging to reflect a variation in propagation speed of the ultrasound waves through the anatomical object performed during or immediately after generation of the ultrasound imaging;
temporally calibrating the ultrasound imaging with respect to the tracking coordinate system performed during or immediately after generation of the ultrasound imaging; and
However Belevich discloses calibrating the ultrasound imaging to reflect a variation in propagation speed of the ultrasound waves through the anatomical object (Para [0005] – “In order to insonify body tissues, an ultrasound beam is typically formed and focused either by a phased array or a shaped transducer”, Para [0080] – “corrections may be made to account for differences in the speed-of -sound along different paths.”) performed during or immediately after generation of the ultrasound imaging (Para [0128] – “In some embodiments, one or more of the arrays in an adjustable probe may be permanently secured to the housing in a fixed orientation and position (e.g., the center array or the left or right end array), while the remaining arrays may be movable to conform to a shape of an object to be imaged.”, therefore adjustments can be made during imaging);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mahfouz to incorporate the speed of sound calibration of Belevich to achieve the same results. One would have motivation to combine because when the difference in speed of sound “results in phase shifts in excess of 180 degrees, additional receive elements beyond the maximum coherent receive aperture width will actually degrade the image rather than improve it.” (Belevich Para [0078])
Conversely Mahfouz and Belevich do not teach temporally calibrating the ultrasound imaging with respect to the tracking coordinate system performed during or immediately after generation of the ultrasound imaging; and
 However, Huang discloses temporally calibrating the ultrasound imaging with respect to the tracking coordinate system (Pg. 1183 right col. first para. – “Temporal calibration was performed…Next, an active tracking pointer was attached to the reference marker, and we simultaneously acquired real-time 2D US images, tracking information (position) of the reference marker and ECG signals with timestamp”) performed during or immediately after generation of the ultrasound imaging (Pg. 1180 right col. para. 4 – “In this paper, we discuss the implementation of a navigation system using fused intra-operative real-time 2D US and preoperative dynamic 3D CT images of the heart”, therefore it is interpreted the registration including the step of temporal calibration is performed in real-time [during or immediately after generation of the ultrasound imaging]); and
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mahfouz to incorporate the temporal calibration of Huang to achieve the same results. One would have motivation to combine because “our navigation system provides a flexible platform for mapping intra-operative 2D US to pre-operative dynamic 3D CT images as a compensation for the lack of direct vision” (Huang – Pg. 1187 right col. second para.)
Regarding Claims 10 and 26, Mahfouz, Cernazanu-Glavan, Belevich, Huang, and Quaid disclose all the elements of the claimed invention as cited in claims 1 and 23.
Mahfouz further discloses the anatomical object is further defined as a bone (Abstract – “The method includes acquiring a plurality of raw radiofrequency ("RF") signals from an A-mode ultrasound scan of the bone while tracking the acquiring in 3D space”), and
Conversely Mahfouz does not teach wherein the predefined boundary defines a surface of the bone that should remain after a procedure.
However, Quaid discloses wherein the predefined boundary defines a surface of the bone that should remain after a procedure ([0156] – “the haptic object may define a virtual cutting boundary that encompasses only diseased bone. Thus, the haptic object can be used to guide the user in removing the diseased bone while sparing healthy surrounding bone”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mahfouz to incorporate the surgical system of Quaid to achieve the same results. One would have motivation to combine because it can “spare healthy bone in orthopedic joint replacement applications, enable intraoperative adaptability and surgical planning, and produce operative results that are sufficiently predictable, repeatable, and/or accurate regardless of surgical skill level” (Quaid – [0010]).
Regarding Claims 12 and 27, Mahfouz, Cernazanu-Glavan, Belevich, Huang, and Quaid disclose all the elements of the claimed invention as cited in claims 1 and 23.
Conversely Mahfouz does not teach wherein a detectable marker is coupled to the anatomical object, the method further comprising: 
tracking, with a tracking system, the anatomical object by detecting a position of the detectable marker in the tracking coordinate system.
However, Huang discloses wherein a detectable marker is coupled to the anatomical object (Pg. 1187 right col. 2nd para. – “fiducial markers were attached to the phantom heart prior to CT and US scanning.. In the future, we will modify the heart phantom to incorporate interior fiducial markers to more closely replicate the situation in intra-cardiac surgery”), the method further comprising: 
tracking, with a tracking system, the anatomical object by detecting a position of the detectable marker in the tracking coordinate system (Pg. 1183 right col. 1st para. – “an active tracking pointer was attached to the reference marker, and we simultaneously acquired real-time 2D US images, tracking information (position) of the reference marker”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mahfouz to incorporate the tracking of Huang to achieve the same results. One would have motivation to combine because “our navigation system provides a flexible platform for mapping intra-operative 2D US to pre-operative dynamic 3D CT images as a compensation for the lack of direct vision” (Huang – Pg. 1187 right col. second para.)
Regarding Claims 14 and 28, Mahfouz, Cernazanu-Glavan, Belevich, Huang, and Quaid disclose all the elements of the claimed invention as cited in claims 1 and 23. 
Mahfouz further discloses wherein a tracker is coupled to the imaging device ([0062] – “Returning again to FIG. 2, the ultrasound probe 60 has mounted thereto a tracking marker 86”) , the method further comprising: 
tracking, with a tracking system, the imaging device by detecting a position of the tracker in the tracking coordinate system ([0063] – “Reflective portions 90 of the optical marker 86 reflect the energy back to the position sensor 88, which then triangulates the 3-D position and orientation of the optical marker 86”).
Regarding Claims 15 and 29, Mahfouz, Cernazanu-Glavan, Belevich, Huang, and Quaid disclose all the elements of the claimed invention as cited in claims 1 and 23. 
Mahfouz further discloses each of the scanlines has a maximum gradient and a maximum intensity (it is known that  scanlines of ultrasound images would contain a maximum gradient and a maximum intensity), 
Conversely Mahfouz does not teach wherein the surface is extracted as a center pixel between the maximum gradient and the maximum intensity along the scanlines.
However, Cernazanu-Glavan discloses wherein the surface is extracted as a center pixel between the maximum gradient and the maximum intensity along the scanlines (Pg.1 Abstract – “The neural network is used as pixel classifier thus causing the label of each pixel (bone or none-bone) from a raw pixel values in a square area”, Fig. 3 – the bone area is selected based on the intensity and gradient of each pixel).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mahfouz to incorporate the convolutional neural network of Cernazanu-Glavan to achieve the same results. One would have motivation to combine because “The use of this type of network for image recognition is very common and so successful that in the field of handwriting recognition, the human recognition capacity was surpassed by the neural network.” (Cernazanu-Glavan - Pg. 1 right column last paragraph).

Allowable Subject Matter
Claims 4-5, 22, 24, and 30 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE C LANGHALS whose telephone number is (571)272-6258.  The examiner can normally be reached on Mon.-Thurs. alternate Fridays 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.C.L./Examiner, Art Unit 3793                                                                                                                                                                                                        
/JASON M IP/Primary Examiner, Art Unit 3793